Name: Commission Regulation (EEC) No 3822/92 of 28 December 1992 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: economic structure;  agricultural policy
 Date Published: nan

 No L 387/26 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3822/92 of 28 December 1992 fixing the agricultural conversion rates HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates are fixed at : ECU 1 = Bfrs/Lfrs 48,5563 Dkr 8,97989 DM 2,35418 Dr 310,351 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Articles 1 (c) and 3 ( 1 ) thereof, Whereas Regulation (EEC) No 3813/92 provides for the agricultural conversion rates to be fixed initially at the representative market rate for the fixed currencies and, taking account of that rate for the floating currencies, for a reference period during the month of December 1992 ; Whereas for each floating currency a representative market rate should be adopted equal to the average of ecu rates published in the Official Journal of the European Communities, 'C' series, for the period 21 to 30 December 1992, and the agricultural conversion rates concerned fixed at the level of a maximum gap of  2 points with those representative market rates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, Pta 166,075 FF 7,89563 £ IRL 0,878776 Lit 2 087,00 F1 2,65256 Esc 209,523 £ 0,939052 Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') See page 1 of this Official Journal .